BaeNes, J.
It is conceded by counsel for both parties in this case that every controverted question therein involved was also involved and decided in Hunt v. Whewell, 122 Wis. 33, 99 N. W. 599. It was there said in reference to the cause of action sued upon: “The liability is statutory, the remedy to enforce it is statutory, and the appellant’s title is a creature of the statute.” A conclusion was reached that, as to such a cause of action, the courts of this state could, if they •chose, close their doors and refuse to entertain the same. The opinion in Hurd v. Whewell covers every phase of this case that it is considered by the court necessary or even advisable to cover here. As far as this court is concerned, the rule of dare decisis as to all questions involved will be applied until a higher tribunal reaches a different conclusion
In the case of Bernheimer v. Converse, 206 U. S. 516, 21 Sup. Ct. 755, relied upon by appellant’s counsel as practically overruling Hunt v. Whewell, the question of comity was not involved, was not discussed, and was not passed upon in any way. The right to refuse comity was the sole question decided in Hurd v. Whewell. The Bernheimer Case, therefore, is not in conflict therewith.
Eor reasons given in Hunt v. Whewell, and upon the grounds therein stated, the judgment in this case should be affirmed.
By the Court. — Judgment affirmed.